IN THE SUPREME COURT OF THE STATE OF NEVADA


CORRY THOMAS BARNETT, A/K/A                             No. 84840
COREY THOMAS BARNETT,
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,                             FILE
IN AND FOR THE COUNTY OF
CLARK,                                                    JUN 2 4 2022
Respondent,
  and
THE STATE OF NEVADA,
Real Party in Interest.

                      ORDER DENYING PETITION

            This pro se original petition for a writ of mandamus seeks to
compel the district court to order the production of certain records. Having
considered the petition, we are not persuaded that our extraordinary and
discretionary intervention is warranted. See NRS 34.170; Pan v. Eighth
Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004) (writ relief
is proper only when there is no plain, speedy, and adequate remedy at law
and the petitioner bears the burden of demonstrating that writ relief is
warranted). Accordingly, we
            ORDER the petition DENIED.




                        Parraguirre


                                                                     , J.
Hardesty                                  Stiglich
                  cc:   Corry Thomas Barnett
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(01 I7A .015,0D
                                                     2